DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2019 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-3 describe an organic molecule wherein indices indicating numerical ranges are formatted with the tilde signs, such as “p is an integer of 1~2”. As the tilde is normally used to mean an approximation, it is unclear as to what is meant by its use to indicate supposedly distinct ranges of integers. Perhaps, all the instances of tildes should be replaced by dashes. In addition, the “where” at the beginning of the last 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/153198 A1 (= US 10,428,084 B2) to Park et al. (Citations are based on the US patent).
Regarding the compound of claim 1, Park et al. discloses the following organic compound for an electric element (title, claims & drawing):

    PNG
    media_image1.png
    240
    391
    media_image1.png
    Greyscale

wherein 

    PNG
    media_image2.png
    245
    498
    media_image2.png
    Greyscale

2-N(Ar2)(Ar3). An example of the compound is the following (col. 11)

    PNG
    media_image3.png
    526
    461
    media_image3.png
    Greyscale
.
This compound differs from the claimed compound in that the group (R2)m is not the –L’-N(R’)(R”) with m being 1. Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have prepared and used such a compound as it represents an explicitly suggested species of the prior art generic compound.
	Claim 2 is obvious as explained. The features of claim 3 can be found in lines 40-46 of column 9 and in the chemical structures in columns 13+. Regarding claim 4, the compound P-153 is merely a modification of the prior art compound 1-117 in column 66

    PNG
    media_image4.png
    334
    310
    media_image4.png
    Greyscale

wherein the modification involves a simple variation in the group (R2)m: letting m = 1 and 2 being –L’-N(R’)(R”) which is identical to the –L2-N(Ar2)(Ar3). The features of claims 5-11 are disclosed in the claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VU A NGUYEN/Primary Examiner, Art Unit 1762